Per Curiam:
This petition is an interlocutory appeal in the midst of a continuing administrative process. On February 25, 1992, the Director of Human Resources wrote to petitioner Michael Sala, telling him that he is to be terminated from his job as Deputy Commissioner of the *81Department of Public Safety, effective March 28, 1992, and that he has been suspended until that date. Through his attorney, Sala then requested a hearing before the Personnel Advisory Board, granted on March 4, 1992, and is scheduled to be heard on March 16, 1992.
Sala raises numerous objections to the procedures leading up to his termination. These need not be addressed by the Court at this time, however, because of our determination that we do not have jurisdiction over this appeal.
An interlocutory appeal of an agency action or ruling is available only under A.S.C.A. § 4.1040(c), which permits such review "only if review of the final agency decision would not provide an adequate remedy."
Judicial review of the final decision of the Personnel Advisory Board will provide Sala with the "adequate remedy” required by A.S.C.A. § 4.1040(c). Thus, this appeal is unripe, and the Court has no jurisdiction to decide the merits of the case at this time. The petition is therefore DISMISSED.